DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 02 August 2021.
Claims 1, 4, 6, 11, 14 and 20 are amended.
Claims 1-21 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 02 August 2021 have been fully considered but they are not persuasive.
Claim Rejections – 35 U.S.C. §112
Claim 6 has been amended to remove the offending language rendering the prior 112 rejections against it moot. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s). 
Claim Rejections – 35 U.S.C. §101
Step 2A Prong 1
Applicant argues that the newly amended features of Claim 1 cannot be characterized as mere mathematical concepts, methods of organizing human activities, or mental processes and is eligible for patenting. Examiner respectfully disagrees. Examiner notes that while some elements of the newly amended features may not be directed to an abstract idea, this fact itself does not render the entire claim eligible, the claim is still directed to an abstract idea but may additionally contain elements that do not integrate the abstract idea into a practical application. After determining this the analysis of the claims proceeds to step 2A prong 2 of the 101 analysis (See the 2019 PEG). Examiner refers to the 101 rejection present in the instant Office Action for further explanation.
Applicant argues that their case is similar to McRO. This court case is directed to improvements to the functioning of a computer or to a technology or technical field. In McRO, improvements to the then done by hand animation technology whereby each person performed hand drawn animation differently into a consistent implementation by rules on a computer. Applicant’s invention would be performed the same in person as 
Step 2A Prong 2
Applicant argues that the calculating step and determining step cause Claim 1 to seek to improve a mechanism for analyzing borrower data to determine whether to approve a loan and does not seek to monopolize all techniques to organize activity. Examiner respectfully disagrees. The 2019 PEG states that "Examiners evaluate integration [of the judicial exception] into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit." Id. at p. 19. Examiner notes that the section(s) of the claim(s) which applicant cites were and/or are identified by the examiner as being the elements which cause the claim to recite an abstract idea. As cited, additional elements beyond the judicial exception (emphasis added). The elements which recite the judicial exception cannot also serve to integrate the judicial exception into a practical application.
Step 2B
Applicant argues that Claim 1, as amended, provides meaningful features and represents something significantly more than the alleged abstract idea, thereby rendering the patent claim eligible for patenting. Applicant then proceed to cite the entirety of the retrieving and generating steps. Examiner respectfully disagrees. “The improvement analysis under the 2019 PEG differs in some respects from prior guidance. Under prior guidance, at both Steps 2A and 2B, the improvements analysis considered whether the claimed invention improves upon conventional technology.70 Under the 2019 PEG, in contrast, the “improvements” analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity…The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining beyond the judicial exception (emphasis added). The elements which recite the judicial exception cannot also serve to integrate the judicial exception into a practical application. The generating of a statistical model step is invalid for analysis under Step 2B.
With regards to the retrieving step, retrieving various data amounts to no more than adding insignificant extra-solution activity to the judicial exception. The courts have recognized a number computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner such as: Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
Applicant argues their claims are similar to those in DDR Holdings. In DDR Holdings the case was eligible due to the unique problem introduced by integration of the abstract idea into the realm of computer implementation. The instant application has no such problem being created by implementation 
Applicant argues that the features of Claim 1 address a challenge of how to efficiently and effectively leverage different aspects of the computing device to receive and analyze borrower data, which is necessarily rooted in computer technology. Examiner respectfully disagrees. While not explicitly claimed the examiner notes that "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (See MPEP §2106.05(f)(2).). Applicant’s use of generic computer devices to improve the speed and/or efficiency of the recited abstract idea does not provide an inventive concept.
Claim Rejections – 35 U.S.C. §103
Applicant’s arguments, see remarks at pages 22-23, filed 02 August 2021, with respect to the independent claims have been fully considered and are persuasive.  The rejection of 02 March 2021 has been withdrawn. 

Claim Interpretation
Examiner is broadly interpreting the phrase “sum of the…” in claim 15 to include any aggregate or total of the two elements.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a user interface module of a computing device” in claim 1.
“module” is the nonce word.
“user interface…of a computing device” is the functional language.
The language is not modified by sufficient structure, material, or acts for performing the claimed function.
“a statistical model generation module of the computing device interacting with the user interface module”
“module” is the nonce word.
“statistical model generation” is the functional language.
The language is not modified by sufficient structure, material, or acts for performing the claimed function. “…of the computing device interacting with the user interface module” is not sufficient structure, material, or acts for performing the claimed function.
“a borrower score module of the computing device interacting with the statistical model generation module”
“module” is the nonce word.
“borrower score…” is the functional language.
The language is not modified by sufficient structure, material, or acts for performing the claimed function. “…of the computing device interacting with the statistical model generation module” is not sufficient structure, material, or acts for performing the claimed function.
“a loan approval module of the computing device interacting with the borrower score module”
“module” is the nonce word.
“loan approval…” is the functional language.
The language is not modified by sufficient structure, material, or acts for performing the claimed function. “…of the computing device interacting with the borrower score module” is not sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “user interface module”, “statistical model generation module”, borrower score module” and “loan approval module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner will interpret these modules as software code blocks for purposes of examination.
The remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Step 1 of the 101 Analysis:
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a system, computer-readable media, and computer-implemented method for determining whether or not to approve a loan. These are a machine, article of manufacture, and process which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and similar versions are found in claims 1, 14, and 20:
Claims 1, 14, and 20:
“generating,…, a statistical model that provides a plurality of relationship attribute coefficients based on historical borrower data of multiple borrowers from an alternative loan approval process…;”
“determining,…, that the loan is approved for the borrower in response to the probability being equal to or higher than an approval cutoff threshold;”
“calculating,…, a probability of the borrower to repay a loan without having a predetermined number 
Claims 1 and 20:
“determining,…, that the loan is denied for the borrower in response to the probability being less than the approval cutoff threshold.”
Claim 14:
“determining,…, an awarded loan amount based at least on an aggregated monthly deposit amount of the borrower at the financial institution following a determination that the loan is approved.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components. That is, other than reciting “one or more processors”, “memory”, “computer-readable media”, “computer-implemented”, or “computing devices” nothing in the claims’ elements precludes the steps from practically being fundamental economic principles or practices. For example, but for the recited computer language, the limitations in the context of this claim encompasses mitigating risk. Mitigating risk is performed when a determination is made whether or not to approve a loan and when determining how much of a loan to give. If a claim limitations, under their broadest reasonable 
Dependent claims 2, 12 and 16 are directed to the following:
Claims 2 and 16:
“…wherein the generating the statistical model includes specifying and estimating the statistical model based on the historical borrower data using a selection equation that relates relationship attributes of the multiple borrowers to whether the multiple borrowers are delinquent on loans, and using a probit equation that quantifies corresponding relationship attributes belonging to each borrower of the multiple borrowers as being related to a classification of being delinquent on a corresponding loan or a classification of not delinquent on the corresponding loan.”
Claim 12:
“…determining an awarded loan amount based at least on an aggregated monthly deposit amount of the borrower at the financial institution.”
Claim 15:
“…determining a percentage of the aggregated monthly deposit amount of the borrower and additional loan amounts that are based on a tiered-value scale, tiers of which are based on a particular relationship value of the borrower and a credit score of the borrower, the additional loan amounts corresponding respectively to the tiers of the tiered-value scale, and the awarded loan amount being t5he sum of the percentage of the aggregated monthly deposit amount of the borrower and the additional loan amount that corresponds to the tier to which the borrower corresponds.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include fundamental economic principles or practices such as mitigating risk. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas
Dependent claims 4-6, 8, 11, 13, 15 and 21 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim 4:
All of claim 4
Claim 5:
“…wherein the alternative loan approval process uses a heuristic model to determine whether to approval or deny loans to the multiple borrowers based on the relationship attributes of the multiple borrowers.”
Claim 6:
“…wherein the multiple borrowers are a sample set of borrowers selected from the multiple borrowers.”
Claim 8:
“…wherein applying a value transformation to a relationship attribute value includes applying a natural log transformation, a logarithmic transformation, a square root transformation, a cube root transformation, an exponential transformation, or a reciprocal transformation to the relationship attribute value.”
Claim 11:
All of claim 11
Claim 13:
“…wherein the awarded loan amount includes a percentage of the aggregated monthly deposit amount 
Claim 21:
All of claim 21
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claims recite the following additional elements:
Claim 1
“one or more processors”
“memory having instructions stored therein, the instructions, when executed by the one or more processors, cause the one or more processors to perform acts comprising:”
Claims 1, 14 and 20:
“applying,…, the plurality of relationship attribute coefficients to the relationship attribute values the borrower to generate an intermediate borrower score for the borrower;”
“…by a user interface module of a computing device…”
“retrieving,…, relationship attributes of the borrower;
“…by a statistical model generation module of the computing device interacting with the user interface module…”
“…by a loan approval module of the computing device interacting with the borrower score module…”
Claims 1 and 14:
“receiving,…, a loan approval determination for a borrower that is seeking a loan;”
“retrieving,…, relationship attributes of the borrower;”
“retrieving, by…interacting with an independent data repository maintained by at least one financial institution or a third-party service provider, historical borrower data of multiple borrowers, wherein the historical borrower data includes direct deposit history that includes a number of direct deposits to accounts of which each of the multiple borrowers is a primary account holder and electronic transaction history that includes the number of electronic transactions for which the borrower is a primary account holder;”
“providing,…, data indicating that the loan is approved for the borrower or data indicating that the loan is denied for the borrower.”
“…for output by the user interface module interacting with the loan approval module…”
Claim 14:
“determining an awarded loan amount based at least on an aggregated monthly deposit amount of the borrower at the financial institution”
Claim 20:
“one or more computing devices”
“adjusting…the approval cutoff threshold in response to a user input”
The computer components (processors, memory, computing devices, and various modules) are recited at a high level of generality (i.e. as a generic processor, generic memory,  generic computing device, and generic computer modules) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The remaining steps are recited at a high-level of generality (i.e., as generally applying, calculating, and adjusting) such that it amounts to no more than mere data gathering which is adding insignificant extra-solution activity. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)

Claims 3 and 17:
“…determining a Receiver Operating Characteristic (ROC) curve and values of associated Kolmogorov-Smirnov (K-S) statistic along the ROC curve based on the statistical model and a validation sub-sample of the historical borrower data to provide the relationship attribute coefficients.”
Claim 6
“…wherein the relationship attribute coefficients generated from the statistical model are adjusted to correct for a selection bias in the sample set of borrowers…”
Claims 7 and 18:
“applying one or more value transactions to at least one relationship attribute value of the borrower according to a borrower score formula to generate at least one transformed relationship attribute value;”
“combining the products via one or more addition operations and at least one subtraction operation 
Claim 7:
“multiplying each relationship attribute coefficient of the relationship attribute coefficients by a corresponding relationship attribute value or a corresponding transformed relationship attribute value of the borrower to generate a plurality of products;”
Claim 18:
“multiplying each relationship attribute coefficient of the relationship attribute coefficients by a corresponding transformed relationship attribute value of the borrower to generate a plurality of products;”
Claim 8:
“…wherein applying a value transformation to a relationship attribute value includes applying a natural log transformation, a logarithmic transformation, a square root transformation, a cube root transformation, an exponential 
Claim 9:
“…wherein applying a value transformation to a relationship attribute value includes comparing the relationship attribute value to a predetermined threshold value, and assigning a new value to take place of the relationship attribute value when the relationship attribute value is less than, more than, or equal to the predetermined threshold value.”
Claims 10 and 19:
“…applying a distribution function to the borrower intermediate score that is calculated based on the corresponding relationship attribute values of the borrower…”
“…evaluating the distribution function to generate a numerical approximation of a probability value that indicates the probability of the borrower to repay the loan without having the predetermined number of days in delinquency.”
Claim 12:
“…determining an awarded loan amount based at least on an aggregated monthly deposit amount of the borrower at the financial institution.”
These elements are recited at a high level of generality (i.e., as simply determining, simply adjusting, simply applying, simply multiplying, simply combining, simply comparing, simply evaluating, and simply determining) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computer components mentioned above are disclosed in applicant’s specification (See paragraphs [0011] and [0020]-[0022] of the specification). The components are described as general purpose computers and descriptions with generic types of memory and processors. Therefore by applicant’s own admission the components are generic computer components.

(for receiving/retrieving various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
(for adjusting data) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for the various mathematical and statistical steps) Performing repetitive calculations, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Conclusion                                                                                                                                                                 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Showalter (US 2015/0026035 A1) discloses various data analytics for use in loan treatment.
Kremen (US 2012/0191596 A1) discloses approving or denying a loan based on a predetermined cutoff threshold.
Loganathan et al. (US 2016/0104238 A1) discloses analyzing deposit history including direct deposits and sequences of deposits of borrowers in order to originate a loan.
Freeman (US 2004/0030629 A1) discloses using a probit regression of an individual’s past payment behavior to identify a consumer’s credit risk.
Chen (US 2014/0222737 A1) discloses the use of Kolmogorov-Smirnov test with Receiver Operating Characteristic curve information to determine a sufficient model to use for a loan application with a given training data set.
Shifman (US 2014/0279387 A1) discloses a sample population to estimate risk and also teaches adjusting 
Bradley (US 8,401,868 B1) discloses a mathematical transform that determines a score which indicates the likelihood that the borrower’s stated income is faulty. Bradley discloses a computing platform multiplying the variables by their corresponding coefficients to determine the income score. Bradley discloses a computing platform summing all the products and obtaining the difference between the borrower’s stated income and the estimated income in order to produce an income score.
Cotton (US 8,370,241 B1) discloses a credit model that describes a distribution of a first financial variable representing a default probability of a credit instrument wherein the first financial variable represents the probability of survival of a debt instrument from a time zero to various times.
Blanchard et al. (US 8,738,519 B2) discloses storing customer information such as location information, length of time they have been a customer of a financial institution, types of accounts they hold, and types of services or products associated with the customer.
Van Luchene (US 2013/0143644 A1) discloses a game server establishing limits for additional borrowing that can be based on a total monthly payment amount.
Bayne (AU 2008/309122 B2) discloses qualifying for a loan when the account regularly receives direct deposits and that loan being based on the percentage of the next estimated deposit. Bayne discloses awarding a loan based on additional factors such as a number of direct payroll deposits from a single source.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691